Title: From George Washington to the United States Senate and House of Representatives, 7 February 1794
From: Washington, George
To: United States Senate and House of Representatives


          
            Gentlemen of the Senate and of the House of Representatives.
            United States February 7. 1794.
          
          I transmit to you an act and three ordinances passed, by the Government of the
            territory of the United States south of the river ohio, on the 13th and 21st of March,
            and 7th of May 1793. And also certain letters from the minister
            plenipotentiary of the French Republic to the Secretary of State, enclosing dispatches
            from the general and extraordinary Commission of Guadeloupe.
          
            Go: Washington
          
        